IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

THADDEUS M. McKINNON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1413

MICHELLE LEE PELT
(McKINNON),

      Appellee.

_____________________________/

Opinion filed January 15, 2016.

An appeal from the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Thaddeus M. McKinnon, pro se, Appellant.

Michelle Lee Pelt, pro se, Appellee.




PER CURIAM.

      We affirm the order denying Appellant’s motion to dissolve the injunction,

without prejudice to the appellant’s ability to file a subsequent motion asserting the
requisite changed circumstances and seeking a hearing thereon. See Reyes v.

Reyes, 104 So. 3d 1206 (Fla. 5th DCA 2012); Alkhoury v. Alkhoury, 54 So. 3d

641 (Fla. 1st DCA 2011); Knight v. Waters, 786 So. 2d 1289 (Fla. 1st DCA 2001).

BENTON, LEWIS, and BILBREY, JJ., CONCUR.




                                       2